TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-10-00333-CV


Elias De La Garza d/b/a Elias De La Garza Insurance, Appellant

v.

Texas Department of Insurance and Commissioner of Insurance Mike Geeslin, Appellees




FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. D-1-GN-10-000643, HONORABLE RHONDA HURLEY, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		The clerk's record in this appeal was due in this Court on August 2, 2010.  On
August 30, 2010, appellant was notified that no clerk's record had been filed due to his failure to pay
or make arrangements to pay the district clerk's fee for preparing the clerk's record.  The notice
requested that appellant make arrangements for the clerk's record and submit a status report
regarding this appeal by September 9, 2010.  Appellant has not filed a status report or otherwise
indicated that he has arranged for preparation of the clerk's record.
		If the trial court clerk fails to file the clerk's record due to appellant's failure to pay
or make arrangements to pay the clerk's fee for preparing the record, the appellate court may dismiss
the appeal for want of prosecution unless the appellant was entitled to proceed without payment of
costs.  Tex. R. App. P. 37.3(b).  Because appellant has failed to pay or make arrangements to pay the
clerk's fee for preparing the clerk's record, this appeal is dismissed for want of prosecution.



						__________________________________________
						Diane M. Henson, Justice
Before Chief Justice Jones, Justices Patterson and Henson
Dismissed for Want of Prosecution
Filed:   October 8, 2010